DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/935933 on June 17, 2022, in which Claims 1-8 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 6-8 have been amended.  Claims 1-8 are pending, of which Claims 1-8 are allowed.

Allowable Subject Matter
Claims 1-8 are allowable in light of the Applicant's argument and in light of the prior art made of record. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1. (Currently Amended) A system management method implemented by a computer, the method comprising: acquiring, based on operation status information, a failure risk for each of a plurality of devices coupled to a network, the plurality of devices including a plurality of physical devices and a plurality of virtual machines, each of the plurality of virtual machines being operated on any of the plurality of physical devices, the operation status information indicating the operation statuses of the plurality of devices, the failure risk indicating a possibility of failure; acquiring an influence range for each of the plurality of devices by using search route information associated with the each of the plurality of devices, the search route information indicating a link in a range to be affected by the failure, the influence range corresponding to a range based on the link indicated by search route information; acquiring a first influence risk based on the failure risk acquired for a first device among the plurality of devices, the first device being a device that is any one of the plurality of devices and that is associated with an analysis target device in the influence range acquired for the first device, , based on an assumption that the analysis target device is moved from the first physical device to a second physical device, a second influence risk for [[a]] the second physical device among the plurality of devices by using the failure risk acquired for a second device, the second physical device being a device other 2PATENTFujitsu Reference No.:18-01843 Application Serial No.:16/935,933 than the first physical device among the plurality of physical devices, the second device being a device that is any one of the plurality of devices other than the first device and that is acquired for the second device based on the assumption that in response to the acquired second influence risk being lower than the acquired first influence risk, determining the second physical devices as a destination candidate of the analysis target device. 

7. (Currently Amended) A non-transitory computer-readable storage medium for storing a system management program which causes a processor to perform processing, the processing comprising: acquiring, based on operation status information, a failure risk for each of a plurality of devices coupled to a network, the plurality of devices including a plurality of physical devices and a plurality of virtual machines, each of the plurality of virtual machines being operated on any of the plurality of physical devices, the operation status information indicating the operation statuses of the plurality of devices, the failure risk indicating a possibility of failure; acquiring an influence range for each of the plurality of devices by using search route information associated with the each of the plurality of devices, the search route information indicating a link in a range to be affected by the failure, the influence range corresponding to a range based on the link indicated by search route 4PATENTFujitsu Reference No.:18-01843 Application Serial No.:16/935,933 information; acquiring a first influence risk based on the failure risk acquired for a first device among the plurality of devices, the first device being a device that is any one of the plurality of devices and that is associated with an analysis target device in the influence range acquired for the first device, , based on an assumption that the analysis target device is moved from the first physical device to a second physical device, a second influence risk for [[a]] the second physical device among the plurality of devices by using the failure risk acquired for a second device, the second physical device being a device other than the first physical device among the plurality of physical devices, the second device being a device that is any one of the plurality of devices other than the first device and that is acquired for the second device based on the assumption that in response to the acquired second influence risk being lower than the acquired first influence risk, determining the second physical devices as a destination candidate of the analysis target device. 

8. (Currently Amended) A system management device comprising: a memory; and a processor coupled to the memory, the processor being configured to execute a process comprising: acquiring, based on operation status information, a failure risk for each of a plurality of devices coupled to a network, the plurality of devices including a plurality 5PATENTFujitsu Reference No.:18-01843 Application Serial No.:16/935,933 of physical devices and a plurality of virtual machines, each of the plurality of virtual machines being operated on any of the plurality of physical devices, the operation status information indicating the operation statuses of the plurality of devices, the failure risk indicating a possibility of failure; acquiring an influence range for each of the plurality of devices by using search route information associated with the each of the plurality of devices, the search route information indicating a link in a range to be affected by the failure, the influence range corresponding to a range based on the link indicated by search route information; acquiring a first influence risk based on the failure risk acquired for a first device among the plurality of devices, the first device being a device that is any one of the plurality of devices and that is associated with an analysis target device in the influence range acquired for the first device, , based on an assumption that the analysis target device is moved from the first physical device to a second physical device, a second influence risk for [[a]] the second physical device among the plurality of devices by using the failure risk acquired for a second device, the second physical device being a device other than the first physical device among the plurality of physical devices, the second device being a device that is any one of the plurality of devices other than the first device and that is acquired for the second device based on the assumption that influence risk indicating a possibility of the analysis target device being affected by a failure in another device after being moved; and in response to the acquired second influence risk being lower than the acquired first influence risk, determining the second physical devices as a destination candidate of the analysis target device 


Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “acquiring a first influence risk based on the failure risk acquired for a first device among the plurality of devices, the first device being a device that is any one of the plurality of devices and that is associated with an analysis target device in the influence range acquired for the first device, the analysis target device being a virtual device operated on a first physical device, the first influence risk indicating a possibility of the analysis target device being affected by a failure in another device, the first physical device being any of the plurality of physical devices; acquiring, based on an assumption that the analysis target device is moved from the first physical device to a second physical device, a second influence risk for the second physical device among the plurality of devices by using the failure risk acquired for a second device, the second physical device being a device other 2PATENTFujitsu Reference No.:18-01843 Application Serial No.:16/935,933 than the first physical device among the plurality of physical devices, the second device being a device that is any one of the plurality of devices other than the first device and that is associated with the analysis target device in the influence range acquired for the second device based on the assumption that the analysis target device is moved from the first physical device to the second physical device, the second influence risk indicating a possibility of the analysis target device being affected by a failure in another device after being moved”, in Claims 1, 7 and 8; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 1-8 are hereby allowed.


Prior Art Made of Record

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Cinato et al. (U.S. Patent Application Publication No. 2009/0292948 A1), hereinafter “Cinato”.  Cinato is cited on PTO-892 filed 8/26/2022.
	Cinato: ¶ 18 teaches an observation-based fault identification operation is intrinsically probabilistic, management of the problem in terms of probability computation allows to rapidly assess possible causes of the problem and to weight the probability that the problem arises during operation.

Although conceptually similar to the claimed invention of the instant application, Cinato does not teach that migrating a physical device associated with an influence risk based on a failure risk.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Becker et al. (US Patent Application 2009/0217101) teaches quantitative determination of the criticality of system faults or system failures, in FMEA typically a so-called risk priority number (RPZ) is used which follows from the product of the following index quantities: severity of the effect of the occurrence of the fault with respect to the functioning of the system; probability of discovery of the fault (estimated value for the chance of detecting and correcting the fault before the system is affected by the fault); frequency with which the fault occurs within a certain time interval.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114